Citation Nr: 1623178	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to chemicals/toxics and to include as secondary to service-connected chronic fatigue syndrome (CFS) and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel





INTRODUCTION

The Veteran had active duty service from April 1956 to March 1960, and from January 1990 to May 1991; during his second period of service the Veteran is shown to have service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for OSA.  

This case was last before the Board in July 2015, when it was remanded for further development.  The case has been returned to the Board for further appellate review at this time.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In July 2015, the Board remanded the case in order to afford the Veteran another VA examination.  In that remand, the Board noted that the Veteran was treated for acute bronchitis during his second period of service; additionally, the Veteran submitted a statement from J.G. which indicated that they were exposed to chemicals while in the Persian Gulf.  The Board additionally noted several lay statements which indicated that the Veteran had diminished activity, suffered from fatigue, and had lung pain when he came back from the Persian Gulf.

The Veteran underwent a VA examination in March 2016, during which the examiner noted that the Veteran was initially diagnosed with OSA in 2002.  The examiner opined as follows:

Veteran has severe obstructive sleep apnea.  Review of his [service treatment records] does not show any diagnosis of sleep disorder nor does it report observed apneas.  I am not aware of any peer reviewed medical literature which suggests that exposure to chemicals results in sleep apnea.  

The March 2016 examiner's opinion is clearly inadequate as its rationale relies solely on the absence of evidence in military service for the negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  

Moreover, the examiner does not address the noted acute bronchitis while in the Persian Gulf, nor whether exposure to any types of chemicals/toxics during that period of service caused his OSA.  Finally, the examiner did not address the noted lay statements of the Veteran's family and friends after military service.  

Therefore, the Board must remand the OSA claim in order to obtain another VA examiner with another VA examiner which provides an adequate examination, so that the Board may ensure that its previous remand instructions are complied with.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The Board additionally notes that the Veteran is service connected for CFS and PTSD.  On remand, the examiner must address whether those service-connected disabilities cause or aggravate the Veteran's OSA.  

Furthermore, the Board notes that the Veteran has claimed he was exposed to chemicals/toxics as a result of his Persian Gulf service.  The Board requests that the Veteran, on remand, be asked to provide a list of chemicals/toxics that he was exposed to as a result of his Persian Gulf service.  

Finally, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to submit a list of chemical/toxics (such as burning oil fires, etc.) that he believes that he was exposed to during his Persian Gulf service.  The Veteran should additionally address the onset of any symptomatology, such as snoring, daytime solmnance, etc. during or after military service; he should be specific as possible to when he first notice any sleep apnea symptomatology.

2.  Obtain any and all VA treatment records from the Birmingham VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his OSA, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination with a sleep/OSA specialist other than the last VA examiner in order to determine whether the Veteran's OSA is the result of his military service or service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify all sleep disorders found, to including OSA.  

The examiner should then opine whether the Veteran's OSA more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include any chemicals/toxics he was exposed to as a result of his Persian Gulf service.  

The examiner must interview the Veteran-and to the extent possible the Veteran's wife-as to whether the Veteran had any OSA symptoms, such as snoring, daytime solmanance, etc. during his second period of service or within a short period of time after returning from the Persian Gulf.  The examiner should then address the Veteran's lay statements regarding onset and continuity of symptomatology since military service.  

The examiner should also solicit from the Veteran a list of alleged chemicals/toxics/biological substances that he believes that he was exposed to as a result of his Persian Gulf service, and address those substances as potential causes of his OSA. 

The examiner should additionally address whether the Veteran's treatment for acute bronchitis during his second period of service is demonstrable of an initial manifestation of his OSA during military service.  

The examiner should also address the Veteran and his family and friends' lay statements regarding the symptomatology the Veteran suffered from upon return from the Persian Gulf, including his fatigue, lung pain, and diminished activity.

The examiner should address all previous VA examinations respecting the Veteran's OSA and the findings and conclusions found therein.  The examiner should also address any other pertinent evidence in the claims file, as appropriate.

Finally, the examiner should additionally opine whether the Veteran's OSA is (1) is caused by; or, (2) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected chronic fatigue syndrome and/or PTSD, to include any resultant symptomatology of those two disabilities.

All opinions must be accompanied by an explanation.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for obstructive sleep apnea, to include as secondary to chemicals/toxics and to include as secondary to service-connected chronic CFS and/or PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

